     Case 8:19-cv-00302-AG-KES Document 38 Filed 09/18/19 Page 1 of 3 Page ID #:454

                                                                  `~'iLED

  1    Pritish Vora
                                                           ?~~9 SAP !8 P~~ 12~ 0~
 2 27758 Santa Marg.Pkwy #530
                                                            C~HTFd~A     ~NA~~aLf~.
 3 Mission Viejo, CA 92691
  4 (949)292-8359                                           B Y.____--~----d--------r-
 5 Plaintiff in Pro.Per
 6
 7
 8
 9                        UNITED STATES DISTRICT COURT
10                     CENTRAL DISTRICT OF CALIFORNIA
11
12 Pritish Vora,                                 Case No.: 8;19-cv-00302-AG-KESx
13              Plaintiff,                       STIPULATION OF DISNIISSAL AS
14           vs.                                 TO DEFENDANT EXPERIAN
15 EQUIFAX INFORMATION                           INFORMATION SOLUTIONS,
16 SERVICES,LLC,et al.,                          INC.[F.R.Civ.P. 41(aj]
17
18
19       CQMES NOW, Plaintiff, Pritish Vora, by way of Pro Se, and Defendant
20 EXI'ERIAN INFORMATION SOLUTIONS, INC. ("EXPERIAN"}, by way of
21 counsel, hereby file with the HONORABLE COURT the STIPiJLATION O~
22 DISMISSAL. Plaintiff and counsel finalized the settlement on September 13, 201S
23 in the above-captioned matter.
24        Based on the foregoing, and pursuant to F.R.Civ.P. Rule 41(a)(1)(A)(ii)
25 Plaintiff and counsel hereby stipulate that this action be dismissed with prejudice
26 against EXPERIAN, with each party to bear its own fees and costs.
27       Respectfully submitted on this day of ~. ~~, ~(~
28

                      STIPULATION OF DISMISSAL A5 Tf? DEFENDANT EXPERI.~l+1


                                          Page 1 csf 3
     Case 8:19-cv-00302-AG-KES Document 38 Filed 09/18/19 Page 2 of 3 Page ID #:455




 1
 2          Dated ~~ 16, ~~~
 3
 4                                                 BY       ~~
 5                                                 Pritish Vora, Plaintiff,.Pro Se
 6                                                 27558 Santa Marg. Pkwy,#530
 7                                                 Mission Viejo, CA 92691
 8                                                 (949)292-8359
 9                                                 pvora2112@gmail.com
10
11                  ~v~
                                      {7
12          Dated ~          tom-,    (~ ~ ~ ~~`
13
14                                                         ~"
15
                                                   By                 ~       ~.
16                                                 Kat Brine A.Neben(Bar No.263099)
17                                                 kneben@jonesday.com
18                                                 JONES DAY
19                                                 3161 Michelson Drive, Suite 800
20                                                 Irvine, CA 92612
21                                                 Tel: 949-553-7560
22                                                 Attorneys for Defendant EXPERIAN
23
24
2S
26
27
 e




                          STIPULATION OF DISMISSAL AS TG ,DEFENDANT EXPERIAN


                                              Page 2 ~f 3
     Case 8:19-cv-00302-AG-KES Document 38 Filed 09/18/19 Page 3 of 3 Page ID #:456




 1                              CERTIFICATE OF SERVICE
 2          I, Pritish Vora, filed the foregoing with the clerk of the Court on Septeml
 3     1$,2019, and sent a copy to counsel on record via first class prepaid postal mail.
 4
       Nukes &Quinn
 5     Thomas Patrick Quinn Jr.(Bar No. 132268)
 6     tqunn@nokesquinn.com
       410 Broadway St. Suite 200
 7     Laguna Beach, CA 92651
 8     Tel: 949-376-3500
       Attorneys for Defendant EQiJIFAX
 9
10 Musick, Peeler &Garrett LLP
11 Donald E. Bradley(Bar No, 145Q37j
   d.bradley@musickpeeler.com
12 Kristen L. Marker(Bar No.278596)
13 kmarker@gslwm.com
   650 Town Center Drive, Suite 1200
14 Costa Mesa,CA 92626.
15 Tel: 714-668-2400
   Tel: 214-560-5442
16
   Attorneys.for Defendant TRANSiJTiION
17
18 JONES llAY
   Katherine A.Neben(Bar No.263099)
19 kneben@jonesday.com
20 3161 Michelson Drive, Suite 800
   Irvine, CA 92612
21
   Tel: 949-553-7560
22 Attorneys for Defendant EXPERIAN
23
24                                                         ~i

25                                                  By Pritish Vora., Plaintiff, Pro Se
26                                                  27758 Santa Marg. Pkwy #530
                                                    Mission.Viejo, CA 92691
27                                                 (949)292-8359
28                                                  pvora2112@gmail.com

                        STIPULATION ?F DISMISSAL AS T~7 i3EFENDANT EXPERIAN


                                           Page 3 ~3f 3
